DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 through 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites wherein “the first lateral offset percentage is smaller than the second lateral offset percentage” in lines 11 and 12.  This is not supported by the disclosure.   The applicant does not specify where support is found in the specification.  The specification discloses offsets, d1 and d2 in paragraphs 50 and 61, but does not disclose any particular ratio of offsets. 
Claims 14 through 20 depend from and comprise claim 13. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0164914).
Regarding claim 21.
Hu teaches a method comprising: forming a first trench in an upper surface of a first workpiece, the first trench exposing a first seal ring (536) of the first workpiece; depositing a first conductive material in the first trench to form a first seal ring extension (554,552) the first seal ring extension extending continuously from a first interface with the first seal ring (536) to an upper surface of the first workpiece (paragraph 106,107); forming a second trench in an upper surface of a second workpiece, the second trench exposing a second seal ring (635) of the second workpiece; depositing a second conductive material in the second trench to form a second seal ring extension (654,652) the second seal ring extension extending continuously from a second interface with the first seal ring to an upper surface of the second workpiece (paragraph 106,107) (fig 13b) (paragraph 109,110),bonding the upper surface of the first workpiece to the upper surface of the second workpiece (fig 14) and an upper surface of the first seal ring extension to an upper surface of the second seal ring extension to form a third interface between the first seal ring extension and the second seal ring extension (fig 14);
Hu does not teach singulation in this embodiment.
Hu teaches singulating the first wafer and the second wafer to singulate a first package therefrom (paragraph 64).
It would have been obvious to one singulate the bonded wafer in order to form a plurality of die (Hu paragraph 51,64).
 Regarding claim 22.
Hu teaches bonding the first seal ring extension to the second seal ring extension by a direct metal-to-metal bond without a eutectic material formed there between (paragraph 66,110) (fig 14).
   Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0164914) as applied to claim 13 and further in view of Hirano (US 2012/0241981)
Regarding claim 23.
Hu teaches elements of the claimed invention above.
Hu teaches bonding the first workpiece (512) and second workpiece (612) by coupling the first seal ring extension and the second seal ring extension (fig 14) (paragraph 110).
Hu does not teach an embedded airgap.
Hirano teaches forming an air gap (9f) between the first workpiece (10) and the second workpiece (20); and sealing the air gap by bonding the first workpiece and the second workpiece (fig 11) (paragraph 183-190).
It would have been obvious to one ordinary skill in the art to form an air gap because the air gap can release the stress of cracks, and thus prevent the cracks from propagating through the bonding surfaces (Hirano paragraph 190).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0164914) as applied to claim 13 and further in view of Liu (US 2014/0117546)
Regarding claim 24.
Hu teaches elements of the claimed invention above.
Hu does not teach a lateral offset.
Liu teaches a hybrid bonding of stacked first and second substrates (100,150) wherein the first and second conductive pads (112,152) are offset by a lateral distance (fig 2b) (paragraph 31).
It would have been obvious to one of ordinary skill in the art that due to process variation during bonding a misalignment of the bonding structure would occur (Liu paragraph 31) 
  Claims 28, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2019/0164914) in view of Chu (US 9972603).
Regarding claim 28.
Hu teaches a method comprising:: a first die  (512) and a second die (612), the a first die (512) comprising a first seal ring (536) surrounding a periphery thereof, the second die (612) comprising a second seal ring (636) surrounding a periphery thereof; and  a third seal ring (554,552,652,654) spanning between the first die (512) and the second die (612) (fig 14), the third seal ring surrounding a contact area of the wafer-on-wafer structure and sealing the contact area within the third seal ring (fig 13c) (paragraph 105-110).  
Hu does not teach singulation in this embodiment.
Hu teaches singulating the first wafer and the second wafer to singulate a first package therefrom (paragraph 64).
It would have been obvious to one singulate the bonded wafer in order to form a plurality of die (Hu paragraph 51,64).
Hu does not a contact pad disposed at an upper surface of the first package and coupled to the third seal ring.
Chu teaches a contact pad (410) disposed at an upper surface of the first package, (1600c) the contact pad electrically coupled to the third seal ring (102) (fig 16b) (column 14 lines 50-65).
Regarding claim 29.
Hu teaches the third seal ring (554,552,652,654) contacts the first seal ring (512) and the second seal ring (612) (fig 14).
 Regarding claim 31.
Hu teaches the third seal ring (554,552,652,654) contacts an upper surface of the first seal ring (512) and an upper surface of the second seal ring (612) (fig 14).    
 Allowable Subject Matter
 Claims 25 through 27, 30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
  A method comprising: in combination with all other elements bonding the upper surface of the first workpiece to the upper surface of the second workpiece; and after bonding the first workpiece to the second workpiece, forming a third trench surrounding the first seal ring and the second seal ring, the third trench extending completely through the second workpiece and into the first workpiece; and depositing a third conductive material in the third trench to form a third seal ring extension.
  A method comprising: in combination with all other elements a third seal ring spanning between the first die and the second die, wherein the third seal ring contacts the first seal ring and the second seal ring, bonding a front side of a second wafer of the wafer-on-wafer structure to a front side of a first wafer of the wafer-on-wafer structure; forming a trench through the second wafer into the first wafer; and filling the trench to form the third seal ring.
A method comprising: in combination with all other elements
 bonding second contacts and a second seal ring extension of a second wafer to corresponding first contacts and a first seal ring extension of a first wafer, the first seal ring extension and second seal ring extension together forming a fourth seal ring;  forming a trench through the second wafer extending into the first wafer; and filling the trench to form the third seal ring.   
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817           

/BRADLEY SMITH/Primary Examiner, Art Unit 2817